NO. 07-07-0346-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL D

                                 AUGUST 23, 2007
                         ______________________________

                          CLIFTON WAYNE HARDEN, JR.,

                                                             Appellant

                                           v.

                               THE STATE OF TEXAS,

                                                     Appellee
                       _________________________________

             FROM THE 47th DISTRICT COURT OF POTTER COUNTY;

                    NO. 54,244-A; HON. HAL MINER, PRESIDING
                       _______________________________

                                Order of Dismissal
                        _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Clifton Wayne Harden, Jr., appellant, attempts to appeal his conviction for

possession of a controlled substance, enhanced. The court imposed sentence on March

30, 2007.   Appellant then filed a motion for new trial on April 27, 2007. His notice of

appeal was filed on August 8, 2007. We dismiss for want of jurisdiction.

      To be timely, a notice of appeal must be filed within 30 days after the sentence is

imposed or suspended in open court or within 90 days after that date if a motion for new
trial is filed. TEX . R. APP. P. 26.2(a). A motion for new trial having been filed, appellant's

notice of appeal was due to be filed on or before June 28, 2007. Yet, it was not filed within

that period but some forty-one days thereafter.

        A timely filed notice of appeal is essential to invoke our appellate jurisdiction. Olivo

v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). If it is untimely, we can take no

action other than to dismiss the proceeding. Id. at 523. Appellant's notice being untimely

filed, we have no jurisdiction over the matter and dismiss the appeal.

        Accordingly, appellant’s appeal is dismissed.1



                                                             Brian Quinn
                                                             Chief Justice



Do not publish.




        1
             The appropriate vehicle for seeking an out-of-tim e appeal from a final felony conviction is by writ of
habeas corpus pursuant to Article 11.07 of the Texas Code of Crim inal Procedure. See T EX . C OD E C R IM .
P R O C . A N N . art. 11.07 (Vernon 2005).

                                                         2